          Case 1:15-mc-01404-CKK Document 300-3 Filed 12/05/18 Page 1 of 2



                                            Exhibit 1

                              All Firm Hours, Lodestars & Expenses
                              February 5, 2016 through June 18, 2018


                   Firm                      Hours              Lodestar         Expenses
Abraham, Fruchter & Twersky, LLP                   697.10         $225,360.00            $0.00
Andrus Anderson, LLP                             1,758.00         $548,551.50          $263.76
Beasley, Allen, Crow, Methvin, Portis &            938.60         $236,528.00        $4,550.20
Miles, P.C.
Bleichmar Fonti & Auld LLP                       4,994.80        $1,991,527.00       $8,695.62
Block & Leviton, LLP                             2,185.20          $695,717.00         $755.61
Bonnett Fairbourn Friedman & Balint PC           1,471.80          $435,957.50         $244.57
Brualdi Law Firm, P.C.                           2,361.20          $719,640.00          $36.76
Burns Charest LLP                                  951.60          $414,273.50       $1,322.04
Chimicles & Tikellis, LLP                        2,717.70          $691,337.50          $60.78
Cohen & Malad, LLP                               1,128.20          $288,603.00           $0.00
Cotchett, Pitre & McCarthy, LLP                  3,088.00        $1,455,025.00      $20,852.20
Finkelstein Thompson LLP                           756.60          $458,608.00       $1,198.65
Frank, LLP                                       3,183.30          $940,490.00       $1,020.57
Glancy Prongay & Murray LLP                      1,813.30          $547,901.50           $0.00
Gross Belsky Alonso, LLP                         1,810.90          $559,385.00          $31.30
Gustafson Gluek                                  2,411.60          $610,130.00         $136.48
Hach Rose Schirripa & Cheverie, LLP              2,130.20          $664,052.50           $0.00
Hausfeld, LLP                                    3,601.50        $2,134,074.00      $18,588.57
Kaplan Fox & Kilsheimer LLP                      3,730.70        $1,472,359.00      $17,883.30
Keller Rohrback, LLP                               564.90          $293,683.00       $1,126.15
Kralowec Law Group                               1,794.10        $1,379,242.00       $2,824.06
Ku Mussman, P.A.                                   283.00           $93,286.00         $134.57
Lieff Cabraser Heimann & Bernstein LLP           3,728.50        $1,325,533.00      $13,684.97
Lockridge Grindal Nauen, PLLP                    2,023.40          $607,520.00          $36.50
Minami Tamaki, LLP                               2,256.30          $569,967.00           $0.00
Mogin Rubin, LLC                                 1,334.20          $437,597.75         $204.84
(Formerly The Mogin Law Firm PC)
Murray Law Firm                                  2,044.70          $625,815.00           $0.00
NastLaw LLC                                        145.10           $45,120.00         $141.07
Nussbaum Law Group, PC                             684.80          $200,037.50         $583.23
Radice Law Firm, PC                              4,449.00        $1,366,473.00        $216.96
Saveri & Saveri, Inc.                            1,309.10          $803,730.00       $6,281.68
Sharp McQueen P.A.                               1,239.40          $372,192.50           $0.00
Shepherd, Finkelman, Miller & Shah, LLP          1,299.10          $353,897.50           $6.45
The Mehdi Firm, PC                               1,095.70          $330,622.50           $0.00
Weinstein Kitchenoff & Asher, LLC                3,094.70        $1,327,511.00          $34.53
Wolf Haldenstein Adler Freeman & Herz,             863.70          $509,096.50       $2,122.06
LLP


                                                                                             1
          Case 1:15-mc-01404-CKK Document 300-3 Filed 12/05/18 Page 2 of 2


                 Firm                  Hours          Lodestar         Expenses
Zelle Hofmann Voelbel & Mason LLP         2,504.00     $1,477,327.00       $2,738.86
Zimmerman Reed PLLP                       1,563.60       $761,369.50       $2,882.36
Zwerling Schachter & Zwerling LLP         1,666.40       $516,642.50         $189.94

                   GRAND TOTALS:         75,674.00   $28,486,183.25     $108,848.64




                                                                                      2
